Citation Nr: 1455791	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  13-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right middle finger distal phalanx amputation.

2.  Entitlement to an initial compensable rating for fracture of the left wrist.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), claimed as due to in-service exposure to asbestos.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to December 1959.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

By rating decision in July 2014, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for his right middle finger to 10 percent, effective the date of claim, October 26, 2011.  Although the RO found that this was a full grant of the benefit sought on appeal, stating that the Veteran limited his appeal to a request for a 10& rating in his notice of disagreement, a review of such document reflects that he was seeking "at least at 10% evaluation."  (Emphasis added).  The use of the language "at least" indicates no intent on the part of the Veteran to limit his appeal to a specified disability rating.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and is included on the first page of this decision. 

In his November 2013 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing.  In an October 2014 letter, he was advised that his requested Board hearing had been scheduled for November 2014.  However, in an October 2014 communication, the Veteran's representative requested that such hearing be canceled.  Therefore, the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception a November 2014 brief submitted by the Veteran's representative, communication related to the Veteran's previously scheduled Board hearing, and a May 2012 letter to the Veteran, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for right middle finger amputation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected left wrist fracture is manifested by subjective complaints of pain and discomfort, without dorsiflexion limited to less than 15 degrees, palmar flexion limited in line with forearm, ankylosis, or resulting functional impairment.  

2.  Tinnitus was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service, to include noise exposure.

3.  A lung disorder, to include COPD, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include asbestos exposure.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215-5003 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a lung disorder, to include COPD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With respect to the claim for an initial compensable rating for the left wrist, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the service connection issues on appeal, the Veteran was sent letters in May 2012 and April 2013 that fully addressed all notice elements and were sent prior to the initial June 2013 rating decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of private treatment, and VA examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

The Board recognizes that the Veteran reported receiving Social Security Administration retirement benefits at the July 2014 VA examination.  While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Id.  However, in the instant case, as the Veteran has clearly reported that he is receiving retirement benefits as opposed to disability benefits, any extant Social Security records do not have a reasonable probability of helping to substantiate the Veteran's claims, and are therefore not relevant to the instant matter.  Golz, 590 F.3d 1317.  As such, VA had no obligation to obtain any Social Security records.  38 C.F.R. § 3.159(c).

The Veteran was afforded VA examinations in April 2013 and June 2014 to address his claims for service connection for tinnitus and a lung disorder.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an examination with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Additionally, the Veteran was afforded a VA examination in April 2013 to evaluate the severity of his service-connected left wrist disability.  The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most April 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Initial Rating Claim

The present appeal involves the Veteran's claim that the severity of his left wrist fracture warrants a compensable disability rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's left wrist disability has been rated under Diagnostic Code 5215-5003.  Diagnostic Code 5003 applies to arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5215 provides that the maximum rating allowed for disability resulting from limitation of motion of the wrist is 10 percent.  This rating is applicable when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  Higher ratings are available under Diagnostic Code 5214 when there are objective findings of ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215.  Normal range of motion of the wrist is as follows: wrist dorsiflexion (extension) 0 to 70 degrees; wrist palmar flexion 0 to 80 degrees; wrist ulnar deviation 0 to 45 degrees; and wrist radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran was afforded a VA examination in April 2013.  The claims file was
reviewed.  The Veteran reported fracturing his left wrist in service when he fell while playing basketball.  It was casted and healed without sequelae.  The Veteran denied any flare-ups that impacted function.  On physical examination, range of motion testing was 80 degrees or greater palmar flexion and 70 degrees or greater dorsiflexion.  There was no objective evidence of painful motion.  There was no change upon repetitive use testing.  The examiner determined that the Veteran did not have any additional limitations following repetitive use testing or any functional loss and/or impairment.  Muscle strength was normal.  There was no ankylosis.  The examiner observed that a contemporaneous left wrist x-ray showed no fracture-dislocation or anything greater than mild degenerative change.  The examiner determined that the Veteran's wrist condition does not impact his ability to work.  The diagnosis was left wrist healed fracture.    

The Veteran has not identified any post-service treatment and has explicitly denied receiving care at the VA.  

In his June 2013 notice of disagreement, the Veteran reported that he experienced pain and discomfort of the left wrist, which limited some activities.  In a November 2014 brief, his representative reiterated this claim.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of a compensable rating for the Veteran's service-connected left wrist fracture.  The April 2013 VA examination found normal range of motion of the left wrist, with no objective findings of pain on motion.  The examination also found no functional impact from the Veteran's left wrist disability.  There is no other medical evidence of record to refute these findings.  As such, the Board concludes that the criteria for a compensable evaluation for under Diagnostic Code 5215 have not been met.  Moreover, as there has been no objective evidence of ankylosis, the award of a compensable rating under Diagnostic Code 5214 is also not appropriate.    

Moreover, the Board finds that an initial compensable rating is not warranted under Diagnostic Code 5003.  Although there is medical evidence of arthritis of the left wrist, there is no objective evidence of any functional limitations, including limited motion, to warrant a compensable rating under this code.  In this regard, the Board has also considered 38 C.F.R. § 4.59, which holds that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  However, in the instant case, the Veteran's left wrist disability does not result in any limitation of motion.  Furthermore, the Board has considered whether the Veteran's left wrist disability results in functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  However, the Board finds that the Veteran's left wrist disability does not result in any functional impairment.  In this regard, as documented at his VA examination, he is not limited in his activities of daily living.  In fact, the Veteran expressly denied any flare-ups that limited his activities.  The Court has made clear that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell, supra.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  As there is no functional impairment associated with the Veteran's left wrist disability, despite his complaints of pain and discomfort, the Board finds that he is not entitled to a compensable rating for such disability.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left wrist disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left wrist disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left wrist symptomatology is fully addressed by the rating criteria under which such disability is rated.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215,  (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to his left wrist disability, the Veteran is in receipt of service connection for right middle finger distal phalanx amputation and an associated scar.  Recently, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for left wrist fracture is the only increased rating claim to be adjudicated at this time, such is the only disability that must be considered in the extra-schedular analysis.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected left wrist disability renders him unemployable.   Moreover, a July 2014 VA examination report clearly indicated that the Veteran retired after 35 years of service at the age of 62 and took his SSA retirement benefits at that time.  Accordingly, there is no need for further analysis with respect to this matter.  

In summary, for the reasons and bases expressed above, the Board has concluded that a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for left wrist fracture.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's tinnitus and diagnosed lung disorder are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for these disabilities may not be established on a presumptive basis, to include on a showing of continuity of symptomatology.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Veteran is claiming entitlement to service connection for tinnitus.  He has reported experiencing a high level of noise exposure in service and believed that his current tinnitus is related to such exposure.  

Tinnitus has been defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (32nd ed. 2012); see also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition, therefore, can be established through his lay reports.

The Veteran alleges that he was exposed to a high level of noise during his military service.  Service treatment records are silent with respect to any complaints of tinnitus or ringing in the ears.  A December 1959 service examination prior to discharge was also silent with respect to any findings of tinnitus.  The ears were evaluated as clinically normal.  The Veteran has not identified any post-service reports of private treatment and has expressly denied receiving any VA treatment.  Rather, the first post-service evidence of tinnitus is in October 2011, when the Veteran filed his current claim.  At that time, he indicated that his tinnitus began in 1957 while in service.  

The Veteran was afforded a VA examination in April 2013 in order to determine the nature and etiology of his tinnitus.  At such time, and in contrast to his October 2011 statement, the Veteran reported the onset of his tinnitus as beginning in 2001.  Following a review of the record, an interview with the Veteran, and an audiological examination, the examiner found that the Veteran's tinnitus was associated with his hearing loss, which was not related to acoustic trauma in service as his hearing was normal at separation.  He further noted that, despite the fact that the Veteran's in-service noise exposure was conceded, he stated that the ringing in his ears started 42 years after his discharge.  

The Board accords great probative weight to the April 2013 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, drawing clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  The Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Board has also considered the Veteran's statements regarding the onset and etiology of his tinnitus.  In this regard, the Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).     

With respect to the Veteran's contention that his tinnitus had its onset while in service, the Board finds such allegations to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran's statements regarding the onset are not credible as they are inconsistent with the other evidence of record, to include his own statements and official service records, and were made under circumstances indicating bias or interest.  Specifically, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to tinnitus, hearing difficulty, or ear trouble.  Moreover, while he reported the onset of tinnitus during service in connection with his October 2011 application for compensation benefits, he contradicted himself at the April 2013 VA examination when he reported the onset of such disorder in 2001.  Given  that the Veteran was specifically asked by the VA examiner about his symptoms and the onset date of such symptoms, the Board finds that the Veteran's statements made during the course of the VA examination to be more credible than what he reported when he was simply filling out his initial claim.  Additionally, it was 52 years after the Veteran's separation from service before tinnitus was reported in October 2011, so there is no supporting contemporaneous evidence of a continuity of pertinent symptomatology.   As such, the Veteran's assertions regarding the onset of tinnitus are less credible and persuasive in light of the remainder of the evidence of record, and are, in fact, outweighed by such evidence.  Consequently, based on the foregoing evidence, the Board finds the Veteran's statements regarding the onset of tinnitus to be not credible.  

Furthermore, the Board finds that the lay assertions from the Veteran as to the etiology of his tinnitus are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish the existence of tinnitus since service or a nexus between currently manifested tinnitus and the claimed acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's claimed in-service noise exposure and his current tinnitus, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, it requires knowledge of the impact acoustic trauma has on the ears.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  Id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


Lung Disorder

The Veteran is also seeking service connection for a lung disorder, including COPD and emphysema.  Specifically, the Veteran asserts that his current lung disorder is due to asbestos exposure during service while stationed on the USS Intrepid.  He reports asbestos exposure when the ship was being reconstructed while at a dry dock facility.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

Personnel documents in the file confirm that the Veteran was stationed aboard the USS Intrepid during the course of his active duty service.  Additionally, the RO determined that he was at least minimally exposed to asbestos during his active duty service. 

The Veteran's service treatment records are silent with respect to any complaints, treatment, or diagnoses related to any possible lung disorder.  Chest x-rays during service in March 1957 and February 1958 were negative.  A December 1959 separation examination noted a normal clinical evaluation of his lungs and chest.

The first post-service medical evidence of a lung disorder is private treatment records that showed a history of questionable COPD in September 2000.  An October 2000 x-ray showed moderate to severe airflow obstruction with a significant bronchodilator response.  The reduce diffusion capacity suggested emphysema.   Follow up treatment records beginning in October 2000 showed an assessment of COPD.  Another October 2003 x-ray gave an impression of emphysema.  A September 2008 x-ray showed a history of COPD and the impression was several small areas of linear stranding seen in each lung suggestion minimal scaring.  X-rays in 2011 showed severe centrilobular emphysema with scattered areas of interstitial scarring.  A January 2011 private evaluation noted that the Veteran was seen for progressive dyspnea with activity.  It was observed that he worked at a steel mill, more so at the hearth and had a smoking history from 16 to 35 years of age.  Follow up treatment records showed an assessment of COPD, emphysema and obstructive sleep apnea.  However, nothing in these private records link any current lung disorder to service, to include any in-service asbestos exposure.  

The Veteran was afforded a VA examination in June 2014.  After examining the Veteran and reviewing the claims file, the examiner diagnosed emphysema and obstructive sleep apnea.  The examiner summarized the private treatment records discussed above.  The examiner observed that the Veteran was a boatswain mate and then became a radarman in service, which did not put him at any big risk for asbestos exposure.  He worked at a steel mill for 35 years in the melt shop, first in production and later doing maintenance.  There was no respirator wear requirement in those jobs.  He retired in February 2001 after 35 years at age 62 and also took his SSA retirement benefits at that time.  The examiner found that the Veteran's current lung disorder was not at least as likely as not caused by asbestos exposure in service.  In this regard, there was no x-ray evidence of asbestosis.  The examiner further observed that the Veteran worked after military service in a specialty steel mill at the hearth and used to smoke cigarettes, one pack per day from age 16 to 35, and then quit.  Thus, the examiner concluded that the Veteran's civilian work and smoking history placed the him at greater risk for developing emphysema than his work in the Navy.  

After a careful review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  Initially, the Board observes that the Veteran has not been diagnosed with an asbestosis-related condition.  Significantly, the VA examiner clearly found that x-ray evidence did not show asbestosis.  

In addition, the only opinion of record addressing the etiology of the Veteran's lung disorder, the June 2014 VA examination weighs against his claim.  In this regard, the Board accords great probative weight to the June 2014 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, drawing clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  The Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Board notes that the Veteran asserts that his lung disorder is due to his military service, specifically, his asbestos exposure.  A layperson, such as the Veteran, is competent to testify in regard to the onset and continuity of symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lung disorder and any instance of his military service, to include asbestos exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge regarding the impact asbestos exposure has on the lungs.  The Board further notes that the clinical diagnosis of asbestosis requires radiographic evidence of parenchymal disease. There is no indication that the Veteran possesses the requisite medical knowledge to administer or interpret such testing.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence. 

Moreover, the Veteran has not contended a continuity of respiratory symptomatology since his service discharge in December 1959.  In this regard, in his initial October 2011 claim, he indicated that his problems began in the mid-1980s.  Furthermore, private treatment records do not document any findings of a lung disorder until September 2000.  Moreover, as noted above, the Veteran's lung disorders are not diseases listed at 38 C.F.R. § 3.309(a) and, in turn, service connection may not be granted based on pertinent symptomatology.  See Walker, supra.  There must be competent evidence linking such disability to service and, in this case, there is not.  

Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's lung disorder directly to his military service, to include his asbestos exposure.  Thus, his claim for service connection for a lung disorder, to include COPD, must be denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial compensable rating for left wrist fracture is denied.  

Service connection for tinnitus is denied.

Service connection for a lung disorder, to include COPD, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As the Board discussed above, despite the AOJ's determination, the Board finds that the Veteran did not clearly limit his appeal of the disability rating assigned for his right middle finger.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, in order to avoid any prejudice to the Veteran, this matter must be returned to the AOJ for initial consideration as to whether a higher rating is warranted for this disability, to include on an extra-schedular basis, and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to an initial rating in excess of 10 percent for right middle finger distal phalanx amputation, to include consideration as to whether referral for an extra-schedular evaluation is warranted, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


